Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 1 of 13




                       IN THE UNITED STATES COURT
                     FOR THE DISTRICT OF PUERTO RICO




   UNITED STATES OF AMERICA

        Plaintiff,

            v.                         CRIM. NO.: 10-251 (SCC)

   [16] ANTONIO ORTIZ-APONTE

        Defendant




                        OPINION AND ORDER

        Pending before the Court is Defendant Antonio Ortiz-

     Aponte’s (“Defendant Ortiz-Aponte”) pro se petition at

     Docket No. 4728 seeking the modification of an already

     imposed sentence. While the Government has not addressed

     Defendant Ortiz-Aponte’s petition, the Court finds that it can

     render a determination regarding the same. For the reasons

     set forth below, Defendant Ortiz-Aponte’s petition at Docket

     No. 4728 is DISMISSED WITHOUT PREJUDICE.
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 2 of 13




     U.S.A. v. ORTIZ-APONTE                                      Page 2




         I.      Factual and Procedural Background

         On July 14, 2010, Defendant Ortiz-Aponte was indicted—

     along with over 100 individuals—as part of a conspiracy to

     distribute narcotics throughout various public housing

     facilities located in the municipality of Bayamón. See Docket

     No. 3. Specifically, Defendant Ortiz-Aponte was charged with

     conspiracy to possess and intent to distribute narcotics in

     violation of 21 U.S.C. §§ 841(a)(1) and 860, identified as Count

     I of the Indictment, and with having carried or used firearms

     in connection with the aforesaid drug trafficking offense in

     violation of 18 U.S.C. §§ 924(c)(1)(A) and (2), identified as

     Count II of the Indictment. See Docket No. Id.

         On November 10, 2010, Defendant Ortiz-Aponte entered

     into a plea agreement, whereby he agreed to plead guilty to

     Counts I and II of the Indictment. See Docket No. 698. At the

     sentencing hearing, however, Defendant Ortiz-Aponte’s

     Criminal History was calculated at II—instead of at I—after

     the sentencing Court determined that a previous state court

     conviction, pertaining to several counts for weapons charges
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 3 of 13




     U.S.A. v. ORTIZ-APONTE                                       Page 3




     under Puerto Rico law, was not relevant conduct to the

     conspiracy charged in the Indictment. 1 See Docket No. 2083 at

     pg. 13. The sentencing Court therefore imposed the following

     sentence: 97 months as to Count I and 120 months as to Count

     II, to be served consecutively, for a total of 217 months. See

     Docket No. 1187. Moreover, the state convictions were also to

     be served consecutively to the federal sentence. Id. Judgment

     was entered on February 14, 2011. Id.

         Even though Defendant Ortiz-Aponte appealed his

     sentence, the same was affirmed by the First Circuit on

     November 29, 2012. See Docket No. 2948. And because

     Defendant Ortiz-Aponte did not file a petition for writ of

     certiorari before the Supreme Court, his judgment became

     final on February 28, 2013. See Ramos-Martínez v. U.S., 638 F.3d

     315, 320-321 (1st Cir. 2011) (noting that if a defendant fails to

     file a petition for writ of certiorari before the Supreme Court



     1 Defendant Ortiz-Aponte pleaded guilty to these charges and on
     December 14, 2010, the state court sentenced him to 10 years of
     imprisonment. See Docket No. 1039 at ¶ 70.
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 4 of 13




     U.S.A. v. ORTIZ-APONTE                                                 Page 4




     contesting the affirmation of the direct appeal, the judgment

     of conviction becomes final when the time for filing the

     certiorari expires, which in a federal criminal case is 90 days

     after the entry of judgment by the corresponding court of

     appeals).

         On February 17, 2016, Defendant Ortiz-Aponte filed a

     Motion to Reduce Sentence in view of Amendment 782 to

     Policy Statement § 1B1.10(d), of the United States Sentencing

     Guidelines Manual (2014 edition) pursuant to 18 U.S.C. §

     3582(c)(2). See Docket No. 3656. The Court granted Defendant

     Ortiz-Aponte’s        motion      and     modified       the    term     of

     imprisonment as to Count I from 97 months to 78 months, to

     be served consecutively to the 120 months that had been

     previously imposed in connection with Count II. 2 See Docket

     2 A motion pursuant to § 3582(c)(2), such as the one filed by Defendant

     Ortiz-Aponte in order to benefit from Amendment 782, see Docket No.
     3656, does not entail a new sentence or a resentencing. Rather, § 3582(c)(2)
     allows for the modification of the term of imprisonment by enabling the
     Court to “reduce an otherwise final sentence in circumstances specified by
     the Commission.” Dillon v. U.S., 560 U.S. 817, 825 (2010) (quotation marks
     omitted). Therefore, even after the sentence modification in light of
     Amendment 782, the date of Defendant Ortiz-Aponte’s judgment of
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 5 of 13




     U.S.A. v. ORTIZ-APONTE                                            Page 5




     No. 3818. Defendant Ortiz-Aponte subsequently filed

     additional post-judgment motions requesting that his

     sentence be reduced. The same have been denied.

         II. Analysis

         Defendant Ortiz-Aponte invokes 18 U.S.C. § 3742 and 18

     U.S.C. § 3582(c)(1)(a)(i) as the legal bases for the petition

     currently before the Court. See Docket No. 4728. While § 3742

     allows for a sentence to be appealed, it does not offer any

     mechanisms for this Court to provide relief. Therefore,

     Defendant Ortiz-Aponte’s reliance on this statute is

     misplaced. As for § 3582(c)(1)(a)(i), Defendant Ortiz-Aponte

     posits that “extraordinary and compelling reasons exist

     warranting” the reduction of his sentence. Id. However, he

     has not shown that he has complied with the prior exhaustion

     of administrative remedies required to file a petition under §

     3582(c) 3 before this Court. Defendant Ortiz-Aponte’s failure


     conviction, to wit, February 28, 2013, remains unaltered.

     3This Court may entertain a petition pursuant to § 3582(c)(1)(A) “upon
     motion of the Director of the Bureau of Prisons, or upon motion of the
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 6 of 13




     U.S.A. v. ORTIZ-APONTE                                                 Page 6




     to satisfy the procedural statutory requirements enounced in

     § 3582(c)(1)(A) precludes the Court from analyzing whether

     “extraordinary and compelling reasons” exist which would

     potentially pave the way for him to benefit from a sentence

     reduction. These reasons alone are dispositive of Defendant

     Ortiz-Aponte’s petition. However, bearing in mind that “a

     document filed pro se is ‘to be liberally construed,’” see

     Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citations

     omitted), and after looking beyond the labels and statutes

     referenced by Defendant Ortiz-Aponte in his petition, the

     Court finds that what is actually pending before this Court is

     a petition pursuant to 28 U.S.C. § 2255.

         Indeed, the cover of Defendant Ortiz-Aponte’s petition

     refers to “extraordinary and compelling reasons” which

     generally points to a motion under § 3582(c)(1)(A)(i). See



     defendant after the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion on the
     defendant’s behalf” or, after 30-days have elapsed “from the receipt of
     such a request by the warden of the defendant’s facility, whichever is
     earlier[.]” See 18 U.S.C. § 3582(c)(1)(A).
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 7 of 13




     U.S.A. v. ORTIZ-APONTE                                          Page 7




     Docket No. 4728. Nevertheless, upon further examination of

     the substance of the petition itself, the Court finds that the

     arguments articulated therein fall within the confines of a §

     2255 petition.

         Pursuant to § 2255(a), a defendant may move the Court to

     vacate, set aside, or correct his sentence “upon the ground

     that the sentence was imposed in violation of the Constitution

     or laws of the United States, or that the court was without

     jurisdiction to impose such sentence, or that the sentence was

     in excess of the maximum authorized by law, or is otherwise

     subject to collateral attack . . . .” See 28 U.S.C. § 2255(a). Here,

     Defendant Ortiz-Aponte’s arguments essentially boil down to

     alleged violations of his Fifth and Sixth Amendment rights

     because his indictment was purportedly defective and did not

     charge an offense as to Count II. See Docket No. 4728. These

     arguments fall within the ambit of a § 2255 petition.

     Accordingly, the Court will construe Defendant Ortiz-

     Aponte’s petition at Docket No. 4728 as a § 2255 petition. See

     Trenkler v. U.S., 536 F.3d 85, 97 (1st Cir. 2008) (explaining that
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 8 of 13




     U.S.A. v. ORTIZ-APONTE                                     Page 8




     “any motion filed in the district court that imposed the

     sentence, and substantively within the scope of Section 2255,

     is a motion under Section 2255, no matter what title the

     prisoner plasters on the cover.”) (internal quotations and

     citations omitted)).

         Nevertheless, even when examining Defendant Ortiz-

     Aponte’s petition under the scope of § 2255, the same fails for

     several reasons. For starters, this is not Defendant Ortiz-

     Aponte’s first rodeo when it comes to § 2255 petitions

     challenging his conviction. A review of the record reveals that

     on February 5, 2014, Defendant Ortiz-Aponte filed his first §

     2255 petition. See Antonio Ortiz-Aponte v. U.S., Civil Number

     14-1109 at Docket No. 1. The Court, however, denied the

     petition on the merits. Id. at Docket No. 5. An appeal to the

     First Circuit followed but the same was dismissed for lack of

     prosecution. Id. at Docket No. 11. He then sought permission

     from the First Circuit in order to file a successive § 2255

     petition advancing a double jeopardy claim but the same was

     also denied. Id. at 21-1. More fundamentally, the instant
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 9 of 13




     U.S.A. v. ORTIZ-APONTE                                        Page 9




     petition—although        advancing     different   arguments—

     challenges the very same conviction that was challenged in

     the first § 2255 petition, and in the request to file a successive

     § 2255 petition, which was ultimately denied by the First

     Circuit. See Slack v. McDaniel, 529 U.S. 473, 478 (2000) (defining

     a “second or successive” habeas petition as one that is filed

     after a first petition was resolved by an adjudication on the

     merits).

         But in order to file a successive § 2255 petition, Defendant

     Ortiz-Aponte must have first sought “pre-clearance, in the

     form of a certificate,” from the First Circuit authorizing this

     Court to consider his petition in view of the prior approval

     provision referenced in § 2255(h). See Trenkler, 536 F.3d at 96;

     see also 28 U.S.C. § 2244(b)(3)(A). The reason being that,

     without such authorization, the Court lacks jurisdiction to

     consider a successive § 2255 petition. See Pratt v. U.S. 129 F.3d

     54, 57 (1st Cir. 1997) (observing that the Court is stripped “of

     jurisdiction over a second or successive habeas petition unless

     and until the court of appeals has decreed that it may go
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 10 of 13




      U.S.A. v. ORTIZ-APONTE                                                Page 10




      forward.”). Here, the record does not show that Defendant

      Ortiz-Aponte cleared this jurisdictional roadblock, for there is

      no indication that he sought the necessary pre-clearance from

      the First Circuit to file a successive § 2255 petition prior to

      filing the instant petition. As such, the instant petition

      constitutes an impermissible successive § 2255 petition and

      the Court lacks jurisdiction to entertain the same. 4

          III.    Certificate of Appealability

          Rule 11(a) of the “Rules Governing Section 2255

      Proceedings for the United State District Court” mandates

      that, a “district court must issue or deny a certificate of

      appealability when it enters a final order adverse to the



      4 It is also worth noting that, Defendant Ortiz-Aponte’s petition suffers
      from at least one additional defect, for the same is untimely. Petitions
      under § 2255 must be filed within one year of the date on which the
      judgment of conviction becomes final. See 28 U.S.C. § 2255(f)(1). And while
      § 2255(f) lists other circumstances which may begin to run the one-year
      limitations period, none apply to this case. Here, the instant petition was
      filed more than seven years after his judgment became final and over six
      years after he filed his first § 2255 petition. Defendant Ortiz-Aponte’s
      petition thus falls well outside of the prescriptive period.
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 11 of 13




      U.S.A. v. ORTIZ-APONTE                                                  Page 11




      applicant.” The issuance of a Certificate of Appealability

      (“COA”) follows when the petitioner has made “a substantial

      showing of the denial of a constitutional right.” 28 U.S.C. §

      2253(c)(2). Defendant Ortiz-Aponte’s motion at Docket No.

      4728 failed to make such a showing. As such, the Court will

      not issue a COA.

          Defendant Ortiz-Aponte may, however, apply directly to

      the First Circuit for a COA pursuant to Federal Rule of

      Appellate Procedure 22(b)(1). 5

          IV.     Conclusion

          As explained above, even after construing Defendant

      Ortiz-Aponte’s petition as a successive § 2255 petition, the

      record does not show that he sought the necessary pre-

      clearance from the First Circuit in order to file the same. As

      such, the Court lacks jurisdiction to entertain the instant

      petition. That being said, First Circuit Local Rule 22.1(e)



      5This rule states in pertinent part that, “[i]f the district judge has denied
      the [COA], the applicant may request a circuit judge to issue it.” See Fed.
      R. App. P. 22(b)(1).
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 12 of 13




      U.S.A. v. ORTIZ-APONTE                                      Page 12




      dictates that if an un-authorized § 2255 petition is filed before

      the Court, the Court will either transfer the petition to the

      First Circuit “pursuant to 28 U.S.C. § 1631 or dismiss the

      petition.” 1st Cir. L.R. 22.1(e). In order to determine whether

      a transfer or dismissal is the appropriate course of action, the

      Court turns to § 2255(h) which indicates that a successive §

      2255 petition may be authorized by the First Circuit if it

      addresses:

              (1) newly discovered evidence that, if proven
                  and viewed in light of the evidence as a
                  whole, would be sufficient to establish by
                  clear and convincing evidence that no
                  reasonable factfinder would have found the
                  movant guilty of the offense; or

              (2) a new rule of constitutional law, made
                  retroactive to cases on collateral review by
                  the Supreme Court, that was previously
                  unavailable.

      See 28 U.S.C. § 2255(h).

          Defendant Ortiz-Aponte’s petition does not set forth any

      of the aforementioned reasons which would merit the
Case 3:10-cr-00251-SCC Document 4776 Filed 05/06/21 Page 13 of 13




      U.S.A. v. ORTIZ-APONTE                                      Page 13




      authorization of a successive § 2255 petition, as such, a

      transfer of the petition to the First Circuit “would be an

      exercise in futility.” See Trenkler, 536 F.3d at 98. With this in

      mind, the Court will therefore DISMISS WITHOUT

      PREJUDICE Defendant Ortiz-Aponte’s petition at Docket

      No. 4728 for lack of subject matter jurisdiction and DENY the

      issuance of a COA, although Defendant Ortiz-Aponte may

      apply for one directly to the First Circuit.

          IT IS SO ORDERED.

          In San Juan, Puerto Rico, this 6th day of May, 2021.

                  S/ SILVIA CARREÑO-COLL
                  UNITED STATES DISTRICT COURT JUDGE
